Citation Nr: 1423584	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1970 to March 1972.  He died in August 2007.  The appellant reports she is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appellant did not request a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The only marriage certificate of record reflects that the Veteran married J.K.H. in October 1972; no divorce decree from this marriage has been received.  The appellant has not submitted a marriage certificate, and additional documentation is therefore needed to establish her eligibility as the Veteran's "surviving spouse" in this claim.

The appellant asserts that the Veteran died of cancer (progressive metastatic colorectal carcinoma) related to Agent Orange exposure.  Veterans who served in certain units that operated in or near the Korean demilitarized zone between April 1969 and August 1971, as determined by the Department of Defense, are presumed to have been exposed to herbicides in service.  The Veteran's DD Form 214 shows that he could have served in Korea within this time period, but does not specify when or where.  His remaining service personnel records have not been associated with the record.  Under these circumstances, VA's duty to assist requires that the records be obtained.  
Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and applicable state agencies, and request information relating to her eligibility as a "surviving spouse" for purposes of her current claim, to ideally include a copy of the divorce decree of the Veteran's October 1972 marriage with J.K.H. and, at the very least, the appellant and Veteran's marriage certificate.  The aid of the appellant in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant should be informed in writing. 

2. Attempt to secure the Veteran's service personnel records and associate them with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

3. Then arrange for exhaustive development to determine whether the Veteran was exposed to herbicides in service.  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to veterans who served in Korea.

4. After undertaking any other necessary development, the AOJ should readjudicate the issue on appeal.  If any benefit sought is not granted, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



